DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 04/11/2022.

Response to Arguments

Applicant's arguments/remarks filed on 04/11/2022 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Talwar et al. (WIPO. Pub. 2017111821) in view of Liu et al. (U.S. Pub. 20170163404) does address the new amended limitations set forth within independent claim(s) 1. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and the similarly amended independent and their respective dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (WIPO. Pub. 2017111821) in view of Liu et al. (U.S. Pub. 20170163404). 

Regarding claim 3 Talwar disclose an apparatus comprising: at least one processor para. 25, Fig. 1, “The UE 1 10 can include one or more processors 112”; and
 at least one memory including computer program code para. 25, Fig. 1, “memory 114”, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform: 
determine full duplex capability and metric thresholds by a user equipment, for a cell selected during a cell search or attachment to a base station para. 25, Fig. 1,”The eNodeB 120 can inquire about the UE's capability by sending a UE capability enquiry message to the UE 1 10”; 
based at least on an evaluation using the metric threshold report the full duplex capability for the selected cell and the metric thresholds to the base station para. 25-26, Fig. 1,” The UE capability enquiry message can indicate specific information requested by the eNodeB 120. After receiving the UE capability enquiry message, the UE 110 can report the corresponding capability information to the eNodeB 120”; “In one example, UE Evolved Universal Terrestrial Radio Access (EUTRA) capabilities indicated in the 'UE Capability Information' message can include the following categories radio frequency (RF) parameters and supported band lists (UE-EUTRA-Capability.rf-Parameters.supportedBandListEUTRA), measurement parameters (UE-EUTRA-Capability.measParameters”
when in a radio resource control (RRC) connected state, dynamically send reports metric conditions of the metric thresholds to the base station para. 25, Fig. 1,” the UE 110 can report the corresponding capability information to the eNodeB 120 via a 'UE Capability Information' radio resource control (RRC) message or a 'UE Capability Information' information element (IE)”; and 
receive instructions, based on the reports of the metric conditions, to communicate with the base station in one of a full duplex mode and a time division duplex mode para. 24, Fig. 1,” Based on the duplexing mode (TDD or FDD) supported at the network, the UE can read configurations specific to the duplexing mode in system information block (SIB) messages transmitted from the eNodeB..
Talwar does not specifically disclose wherein the reporting is to be based on evaluation of metrics of at least one of an uplink signal or downlink signal against metric thresholds comprising an interference plus noise ratio threshold for user equipment. However, Liu teach, para. 37, “when a ratio of the receive power to the estimation of the uplink interference and noise floor of full-duplex communication is less than a second threshold, receiving, by the wireless access device, the uplink signal that is sent by the user equipment in the uplink timeslot”.
Liu further teach wherein evaluating using the metric thresholds is based at least on values associated with at least uplink power of the user equipment compared to an uplink power threshold, and values associated with at least one of an uplink signal or downlink signal of the user equipment compared to the signal to interference plus noise ratio threshold for the user equipment para. 254, “the uplink communications unit 23 is specifically configured to: when a ratio of the receive power obtained by the power obtaining unit 25 to the estimation, obtained by the interference and noise estimation unit 26, of the uplink interference and noise floor of full-duplex communication is less than a second threshold, receive the uplink signal that is sent by the user equipment in the uplink timeslot”. 
Talwar and Liu are analogous because they pertain to the field of data wireless communication and, more specifically, to transmission mode and signaling parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu in the system of Talwar to enable the system to establish simultaneous transmission/reception communications between the nodes without affecting one another in the process. The motivation for doing so would have been to avoid interference from a transmitted signal of a communications node to a received signal of the same communications node.
Regarding claim 4 Talwar disclose wherein the full duplex capability is one of "capable" and "not capable" to communicate with the base station in full duplex mode para. 50, Fig. 5,” In one configuration, in order to notify the UE about full-duplex (FD) modes associated with the base station (i.e., notifying the UE that the base station is FD-capable)”.
Regarding claim 5 Talwar disclose wherein the metric conditions include one of: 
an uplink power threshold, said uplink power threshold being such that the user equipment supports full duplex operation only below the uplink power threshold. The limitations of claim 5 are written using an alternative format separated by the conditional conjunction OR requiring that only one limitation has to be implemented as claimed and therefore the rest of the limitations or some of them might not be rejected as such in that format.
a bandwidth threshold, said bandwidth threshold being such that the user equipment supports full duplex operation only below the bandwidth threshold para. 64, Fig. 9, “The baseband signals may be provided by the baseband circuitry 904 and may be filtered by filter circuitry 906c. The filter circuitry 906c may include a low-pass filter (LPF), although the scope of the embodiments is not limited in this respect”; and 
a duplexing mode switching time, said duplexing mode switching time being a guard time required by the user equipment for switching duplex mode between full duplex and time division duplex.
Regarding claim 6 Talwar does not specifically disclose wherein the duplexing mode is based on a scheduled bandwidth and the full duplex self-interference cancellation reporting triggered by an evaluation by the user equipment of uplink power against uplink power threshold and is based on evaluation of the metrics of the at least one of an uplink signal or downlink signal against the metric thresholds comprising the interference plus noise ratio threshold for the user equipment. However, Liu teach, para. 254-255, “when a ratio of the receive power obtained by the power obtaining unit 25 to the estimation, obtained by the interference and noise estimation unit 26, of the uplink interference and noise floor of full-duplex communication is less than a second threshold, receive the uplink signal that is sent by the user equipment in the uplink timeslot.” “Therefore, after obtaining the estimation of the self-interference channel in the downlink timeslot, the base station may perform, in remaining time of the downlink timeslot by using the obtained estimation of the self-interference channel, self-interference cancellation for an uplink signal that is received by the base station on a receive antenna, and obtain an estimation of a receive power of an uplink signal that is received by the base station on the receive antenna in this case”.
Talwar and Liu are analogous because they pertain to the field of data wireless communication and, more specifically, to transmission mode and signaling parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu  in the system of Talwar to enable the system to establish simultaneous transmission/reception communications between the nodes without affecting one another in the process. The motivation for doing so would have been to avoid interference from a transmitted signal of a communications node to a received signal of the same communications node.
Regarding claim 7 Talwar does not specifically disclose wherein the duplexing mode is based on a scheduled bandwidth and an estimation of uplink power and the downlink/uplink signal to interference plus noise ratio and based on evaluation of the metrics of the at least one of an uplink signal or downlink signal against the metric thresholds comprising the interference plus noise ratio threshold for the user equipment, para. 276, “In the uplink timeslot, the base station schedules UE with a relatively low signal to interference plus noise ratio (SINR for short) such as a cell-edge user equipment for uplink transmission, allocates some channel resources for non-synchronous random access of the UE, and allocates some channel resources for beacon signal transmission of the UE. In addition, if the UE supports full-duplex communication, the UE may obtain an estimation of a self-interference channel by using an opportunity of transmitting uplink data or a beacon signal”.
Talwar and Liu are analogous because they pertain to the field of data wireless communication and, more specifically, to transmission mode and signaling parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu in the system of Talwar to accurately schedule and send the proper power signal that would not interfere with the power signal being received. The motivation for doing so would have been to avoid higher levels of interference between signal and noise during the duplex transmission.
Regarding claim 8 Talwar does not specifically disclose wherein the duplexing mode to be used is based on a scheduled bandwidth and the full duplex self-interference cancellation reporting is triggered by an evaluation of uplink power against uplink power threshold. However, Liu teach, para. 126, “an interference channel estimation unit, configured to obtain an estimation of a self-interference channel matrix of the user equipment by using the uplink signal sent in the uplink timeslot”; para. 242 “A baseband processing resource needs to be occupied for self-interference cancellation processing when the base station performs full-duplex transmission in the full-duplex timeslot, and in addition, residual self-interference also affects a signal to interference plus noise ratio (SINR for short) of a received signal. Therefore, when the service volume of the to-be-transmitted uplink data does not exceed the first uplink service volume threshold, the base station receives an uplink signal only in the uplink timeslot.”
Talwar and Liu are analogous because they pertain to the field of data wireless communication and, more specifically, to transmission mode and signaling parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu in the system of Talwar to enable the system to autonomously and precisely determine that the communications are producing higher levels of interference above the tolerable levels. The motivation for doing so would have been to avoid higher levels of interference between signal and noise during the duplex transmission.
Regarding claim 10 Talwar disclose wherein the metric thresholds are fixed threshold values for all uplink/downlink configurations and/or obtained from a list of uplink/downlink configuration-specific values if one or more UE capability fields have different values for FDD and TDD, a 'Fdd-Add- UE-EUTRA-Capabilities' parameter or information element (IE) in the 'UE Capability Information' message can be set to include additional functionality applicable for FDD and a 'Tdd-Add-UE-EUTRA-Capabilities' parameter or IE in the 'UE Capability Information' message can be set to include additional functionality applicable for TDD”.
Regarding claim 11 Talwar disclose wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: report updated threshold values to the base station while in an RRC-connected state para. 23, “the capability information considers dual-mode UEs (i.e., UEs supporting both TDD and FDD mode) and procedures reporting individual capabilities for different duplex modes (i.e., FDD or TDD)”.
Claim 1 recites a method corresponding to the apparatus of claim 3 and thus is rejected under the same reason set forth in the rejection of claim 3.
Regarding claims 2 and 14 the limitations of claims 2 and 14 are rejected in the same manner as analyzed above with respect to claims 5 
Regarding claim 13 the limitations of claim 13 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claims 15-17 the limitations of claims 15-17, respectively, are rejected in the same manner as analyzed above with respect to claims 6-8, respectively.
Regarding claims 19 and 20 the limitations of claims 19 and 20, respectively, are rejected in the same manner as analyzed above with respect to claims 10 and 11, respectively.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (WIPO. Pub. 2017111821) in view of Liu et al. (U.S. Pub. 20170163404) further in view of Gaal (U.S. Pub. 20100120446). 
Regarding claim 9 Talwar and Liu do not specifically disclose wherein the duplexing mode to be used is based on a scheduled bandwidth and an absolute uplink power obtained by periodic uplink power headroom reporting. However, Gaal teach, para. 37, “User equipment (UE) reports periodically or aperiodically (e.g., event triggered) serving cell reference signal received power and quality as well as uplink power headroom information to the serving evolved NodeB (eNB). The eNB calculates a current interference level experienced by the UE from the feedback report and its own loading”.
Talwar, Liu and Gaal are analogous because they pertain to the field of data wireless communication and, more specifically, to transmission mode and signaling parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal  in the system of Talwar and Liu to be able to dynamically schedule the available resources based on the updated information of the levels of the interference being produced during the communications. The motivation for doing so would have been to monitor the signals and avoid interference by selecting the most adequate transmission mode base on the obtained results.
Regarding claim 18 the limitations of claim 18 are rejected in the same manner as analyzed above with respect to claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471